Case 1:20-cv-04753 Document 1-5 Filed 10/05/20 Page 1 of 2 PagelD #: 75

EXHIBIT E
@ Chrome File Edit View History Bookmarks People,..Tab.,.Window Help a). 4 sojqsjo9 Page 2 at 2 pag uF =, 100% Kap Sat Sep 26 12:18:23 PM _ Izik Gutkin Q =

 

ece ww |e | [a |S |% | Elo |O |e | \s

€ 7 C

€) 2

ee le

a

 

@ facebook.com/Eburgkickhouse

“ CP

(as Kick House Eldersburg

© Page Transparency See All

Facebook is showing information to help you
better understand the purpose of a Page. See
actions taken by the people who manage and
post content.

MX Page created - July 20, 2020

Related Pages

Mtaq KickHouse .
Gym/Physical Fitness Center io Like

‘ Knecht Running & Nutri... ie Like

Personal Coach

Evolve Kickbox & Fitness

Gym/Physical Fitness Center i Like

Add Your Business to Facebook

Showcase your work, create ads and connect
with customers or supporters.

 

10 |G |# |@ |S | fH |

=

m*) R WP # @0O

@ Message Q

KICK, Kick House Eldersburg
HOUSE! August 29 at 9:24 PM -@

|

Just like we transform our members to be physically and mentally
fit, we are transforming our studio. More pictures to come.

   
  
  
 
  
  
  
  
 
   
    
   
 

attains)

tx OC | +

+ @ 8

Na era eed

 

Hq ©

locument Quick
Check Clean

Analysis & Repair *

ole harm to its

lercial reputation,
_ and loss of use
ormation.

ons. ILEB has and

n direct,

of New York)

 

EL .
5 = i + 100%

rari
El see,
